Citation Nr: 1504369	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  07-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the November 2006, May 2008, December 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board promulgated a decision denying service connection for an acquired psychiatric disorder in February 2014.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2014, the Court vacated the Board decision and remanded the Veteran's claim for service connection for an acquired psychiatric disorder for action consistent with the directives of a joint motion for remand (JMR).  Specifically, the JMR explained that the Board had relied on an inadequate VA medical examination report in its denial of service connection for an acquired psychiatric disorder.  

Subsequently, the Veteran's representative submitted additional evidence in December 2014, for which a waiver of RO consideration was provided. Accordingly, the issue of service connection for an acquired psychiatric disorder is properly before the Board for adjudication.  

As to the issues of service connection for hearing loss, tinnitus, and a TDIU, the Board finds that these issues are also before the Board for consideration.  By way of procedural background, the Veteran was denied service connection for hearing loss and service connection for brain disease due to trauma in a May 2008 rating decision.  He filed a timely notice of disagreement in October 2008, and a statement of the case was issued by the RO in July 2009.  In August 2009, the Veteran filed a substantive appeal only as to the issue of service connection for hearing loss.  Accordingly, the issue of service connection for hearing loss is properly before the Board.

In regard to tinnitus, the RO denied service connection for tinnitus in a December 2009 rating decision.  The Veteran filed a timely notice of disagreement in December 2009, and a statement of the case was issued in September 2010.  In October 2010, the Veteran filed a substantive appeal; as such, the issue of service connection for tinnitus is properly in appellate status.

As for the claim for a TDIU, the Veteran was denied service connection for alcoholism and a TDIU in a June 2010 rating decision.  The Veteran filed a timely notice of disagreement in July 2010, and a statement of the case was issued in September 2010.  In October 2010, the Veteran filed a substantive appeal only as to the issue of a TDIU.  Accordingly, the issue of entitlement to a TDIU is also properly in appellate status.

The issues of service connection for hearing loss, tinnitus, and a TDIU were not previously adjudicated in the May 2011 and February 2014 Board decisions and it appears that the procedural documents discussed above regarding these issue were not were not available for review by the Board at that time.  As the record now clearly indicates these issues are in appellate status, they will be addressed. 

The issues of service connection for hearing loss, tinnitus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed MDD and PTSD are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include MDD and PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for an acquired psychiatric disorder has been considered with respect to VA's duties to notify and assist.  Given that the Board is granting service connection for an acquired psychiatric disorder and is remanding the remaining issues on appeal, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of MDD and PTSD are not "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection specifically for posttraumatic stress disorder (PTSD) requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The regulations also provide that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

A review of the record reveals that, although the Veteran had disciplinary problems, including in association with alcohol consumption in service, service treatment records are silent for reference to any psychiatric disease.  Further, in the service discharge examination in December 1968, the Veteran denied pertinent psychiatric symptomatology and was clinically normal psychiatrically.  The Veteran was discharged from service with notations that his behavior was substandard and that there had been repeated minor disciplinary infractions particularly when under the influence of alcohol. 

The first psychiatric treatment note of record is dated in March 1990, when major depression and dysthymia were diagnosed.  At the time, the Veteran reported that for the past 9 to 24 months, he became progressively depressed.  In April 1990, psychosis was diagnosed.  Also in 1990, borderline personality disorder was diagnosed.  Major depression with psychotic features, explosive personality disorder, and history of alcohol dependence were reported on private hospital discharge in April 1990. 

During RO hearing testimony in February 1992, the Veteran indicated that in the past two years, he had had psychiatric symptoms that were so bad that he could not function anymore.  Prior to that, he had received no treatment, and he had not worked since March of 1991.  He also reported being on Social Security. 

In September 1994, B.G. Anaya, M.D. reported that the Veteran had evidence of erratic behavior and alcohol abuse in service, as well as difficulty coping with responsibilities.  Before service, there was no history of alcohol or drugs, or of police records, and it was felt that the condition that the Veteran suffered was a service-connected disability.  It was reported that review of his records had revealed different types of diagnoses from recurring paranoid psychosis, explosive behavior, major depression, recovering alcoholic, and schizo type disorder. 

The Board finds the September 1994 report from Dr. Anaya to be of little probative value.  Dr. Anaya did not indicate what disorder the Veteran had at the time, and there was no indication that he had considered records showing the first treatment in the early 1990s or the Veteran's early reports of the onset of mental illness in the early 1990s in rendering his opinion.  Additionally, Dr. Anaya presumably concluded that because there was no history of alcohol or drugs before service, the Veteran's current problem were related to service.  No explanation as to what problem (diagnosis) this was or why it was at least as likely as not related to service was provided.  In essence, there was no diagnosis, and there was a vague conclusion about a 'condition' being related to service with only a brief explanation concerning behavior and police records being provided.

In January 2004, J. Bernfeld, M.D., indicated that the Veteran's alcoholism was in full sustained remission.  He also had an explosive personality disorder. 

In September 2005, L. D'Souza, M.D. reported history and some mental status examination findings and diagnosed major depression with psychotic features; schizoaffective bipolar disorder; intermittent explosive disorder; PTSD; dementia; and mixed personality disorder. 

On VA psychiatric examination in December 2011, the Veteran's claims folder and VA medical records were reviewed by a doctor of psychology.  Notations of medical records showing treatment for psychiatric issues for 30+ years were made. The Veteran's social, occupational, and educational history and mental health, legal, and behavioral histories were noted.  The Veteran indicated that he had no problematic alcohol or drug use before service, and that in the service, doctors deemed him an alcoholic.  The Veteran reported a service stressor of being jumped in service, and the examiner indicated that it was sufficient to support a diagnosis of PTSD.  However, the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Criterion E and F, for duration of PTSD symptoms and PTSD symptoms that cause clinically significant distress or impairment in functioning, were not present.  The examiner concluded that the Veteran had psychotic disorder NOS.  This reflected the fact that the Veteran reported and records substantiate a long history of psychiatric symptoms including hallucinations, delusions, and paranoid ideation which are most typically associated with a psychotic disorder.  Because it could not be concluded whether the psychotic disorder was primary or substance induced, it was listed as psychotic disorder NOS.  This diagnosis was also meant to account for a range of past diagnoses with a high degree of overlap (i.e., bipolar disorder, schizoaffective disorder, and major depressive disorder). 

The December 2011 VA examiner opined that the Veteran's psychotic disorder NOS was not caused by or related to his service.  This was because there was no evidence to suggest that his psychotic disorder started while he was in service.  The examiner noted that the Veteran had denied mental health symptoms on his exit examination.  Also, psychotic disorders were noted to have high heritability rates and it was unlikely that they would occur in response to a particular event.  Additionally, the Veteran reported that he did not receive mental health treatment for the first time until years following discharge.  This treatment appears to have been for psychotic disorder NOS.  The examiner opined that it was less likely manifested within the initial post-service year, because the Veteran reported that he did not receive treatment until years after service. 

As discussed in the August 2014 JMR, the Board finds the December 2011 VA medical opinion to be inadequate as the examiner did not appear to consider the Veteran's reports of decreased functioning during service as a result of the in-service October 1968 assault.  In this regard, although the examiner accepted the Veteran's report of experiencing an assault in October 1968, the examiner stated that "there is no evidence of any signs/indicators or change of behavior or performance subsequent to the claimed assault in October 1968."  As to the Veteran's reports of decreased functioning during service, the examiner stated that "this information is not substantiated in the claims file or by any other report."  

The Board finds, however, that a review of the evidence of record demonstrates that the Veteran committed five offenses between February 1968 and December 1968, two of which occurred after the assault.  In a December 1968 letter from the United States Coast Guard Commanding Officer to Commandant, the Veteran was disciplined for an incident in October 1968, which involved the destruction of government property (punching a window, causing damage).  In December 1968, the Veteran was noted to have absent without official leave (AWOL).  Because it is not clear that the December 2011 VA examiner took into account the records detailing the Veteran's in-service behavior problems, which included two incidents after the in-service assault, the medical opinion is of no probative value.  

In June 2012, Dr. D'Souza reported that while the Veteran was in boot camp, he suffered a serious head injury resulting in a severe concussion, closed head trauma. The Veteran's discharge diagnosis was severe personality disorder and the symptoms of this condition were a result of the head trauma he suffered during service.  His head trauma had resulted in partial complex seizures during which he could show extreme emotional liability, severe anger outbursts, significant mood swings, depression, anxiety, and unexplained headaches.  The Veteran continued to have significant post traumatic symptoms along with associated symptoms of rage, depression, mood fluctuations, and memory lapses.  Dr. D'Souza's expert opinion was that his symptoms were the direct result of his closed head injury and the severe stress while he was in service. 

The Board finds that the June 2012 report from Dr. D'Souza is not probative because it is not based on an accurate factual background because a serious head injury is not shown during boot camp in service and because the opinion does not clearly relate a psychiatric disorder to service.  

The Veteran also submitted a December 2014 DBQ and psychiatric evaluation from Dr. Smith, a psychologist.  Dr. Smith reviewed the claims file, interviewed the Veteran, his sisters, and provided a detailed account of the Veteran's history, to include his in-service assault.  After conducting a mental status examination, 
Dr. Smith diagnosed the Veteran with MDD, PTSD, possible dementia, and alcohol abuse in full and sustained remission.  The examiner then stated that the Veteran's in-service behavioral problems were evidence of the first manifestation of his MDD.  The history of severe trauma and conflict in service, with the Veteran's behavior (which were highly inconsistent with his pre-service behavior), supported the conclusion that the Veteran's PTSD developed due to his in-service assault.  
For these reasons, Dr. Smith opined that the Veteran's MDD and PTSD were at least as likely as not caused by the Veteran's service.       

Dr. Smith specifically considered the Veteran's history and the medical records in his claims folder in concluding that the Veteran's MDD and PTSD were related to service, including the assault therein.  For these reasons, the Board finds that Dr. Smith's opinion is the only probative medical opinion of record and the opinion weighs in favor of the Veteran's claim.  Accordingly, the Board finds that service connection for an acquired psychiatric disorder, to include MDD and PTSD is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to include MDD and PTSD is granted. 


REMAND

Hearing Loss and Tinnitus

The Veteran maintains that his hearing loss and tinnitus are related to naval gunfire during service.  Specifically, the Veteran maintains that he was a member of the 5 inch, 30 caliber gun crew aboard the USS Coast Guard Cutter Eastwind.  See August 2009 substantive appeal.  The Veteran also maintains that he served as a gunners mate and was involved in firing 3 inch guns as well as 50 caliber weapons without ear protection.  See October 2008 notice of disagreement.  Service personnel records reflect that the service on the USS Coast Guard Cutter Eastwind and that during service his level of responsibility was indicated as a "seaman."  See January 1969 Discharge and Dismissal Board Review Proceedings.  The Board finds that the Veteran's contentions regarding exposure to loud gunfire to be consistent with the nature of his service; accordingly, noise exposure during service (acoustic trauma) is recognized by the Board.  See 38 U.S.C.A. § 1154(a).

A private July 2003 audiogram reveals a diagnosis of bilateral hearing loss.  Specifically, controlled speech discrimination tests were 80 percent in the right ear and 92 percent in the left ear.  See 38 C.F.R. § 3.385 (2014) (hearing loss disability for VA compensation purposes is established when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent).  

The Veteran has also reported that he experiences tinnitus.  Charles v. Principi, 16 Vet. App 370 (2002) (stating that a lay person is capable of reporting symptoms of tinnitus).

The Veteran has not been provided a VA examination to assist in determining whether the currently diagnosed hearing loss and/or tinnitus are etiologically related to service.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  As such, the Board finds that a VA examination is warranted.  

TDIU

The Veteran is currently service-connected for an acquired psychiatric disorder, to include MDD and PTSD (granted herein).  As this claim has not been rated by the RO, adjudication of the TDIU issue is premature at this time.  Further, as any decision with respect to the claims for service connection for hearing loss and tinnitus may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with those claims for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of these other claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records (not already of record) and associated them with the electronic claims file.

2.  Then, schedule the Veteran for a VA audiological examination to assist in determining whether his hearing loss and/or tinnitus are related to service.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

Then, the examiner should opine as to whether the Veteran's hearing loss and/or tinnitus is at least as likely as not (i.e., a 50 percent probability or more) related to any in-service acoustic trauma or is otherwise related to service.  

In making this determination, the examiner should assume that the Veteran was exposed to acoustic trauma in service.

A complete rationale for all opinions must be provided.

3.  Thereafter, the issues of service connection for hearing loss, tinnitus, and entitlement to a TDIU should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


